Citation Nr: 0722468	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-40 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to January 6, 
2003, for the award of service connection for a post-
traumatic stress disorder (PTSD).

2.  Eligibility for assistance in acquiring specially adapted 
housing.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and April 2004 rating decisions by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The March 2003 decision awarded 
service connection for PTSD effective from January 6, 2003; a 
notice of disagreement was filed with respect to the 
effective date in January 2004.  The April 2004 decision 
denied a claim of entitlement to specially adapted housing; a 
notice of disagreement was received in August 2004.  A 
September 2004 statement of the case addressed both issues 
and the veteran filed a substantive appeal in November 2004.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for PTSD 
was first received by VA on January 6, 2003.  

2.  PTSD was first diagnosed in January 2003.

3.  The veteran is not service connected for permanent and 
total disability that meets any of the following criteria:  
disability that is due to loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; disability that is 
due to blindness in both eyes, having only light perception, 
plus loss or loss of use of one lower extremity; disability 
that is due to loss or loss of use of one lower extremity 
together with residuals of organic disease or injury, or loss 
or loss of use of one upper extremity that so affect 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or disability that is due to loss or loss of use of both 
upper extremities such as to preclude use of the arms at or 
above the elbows.  


CONCLUSIONS OF LAW

1.  The criteria for award of an effective date prior to 
January 6, 2003, for service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2006).

2.  The basic eligibility criteria for assistance in 
acquiring specially adapted housing have not been met.  
38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.809 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
effective date prior to January 6, 2003, for award of service 
connection for PTSD and the question of eligibility for 
assistance in acquiring specially adapted housing, VA has met 
all statutory and regulatory notice and duty-to-assist 
requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim for entitlement to 
service connection for PTSD, a January 2003 letter satisfied 
the duty-to-notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter did not notify the 
veteran of the assignment of effective dates or disability 
evaluations, the veteran was assigned the highest rating (100 
percent) and was later informed in April 2004 about what was 
required to substantiate a claim for an earlier effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Moreover, the claim was substantiated with the March 
2003 grant.  

Prior to a readjudication of the veteran's claim for 
eligibility for assistance in acquiring specially adapted 
housing, an April 2004 letter satisfied the duty-to-notify 
provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding 
that a notice defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  The letters also put the veteran on notice 
that he should provide any evidence in his possession that 
pertained to either claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Claim for an effective date prior to January 6, 2003

The veteran claims entitlement to an effective date prior to 
January 6, 2003, for the award of service connection for 
PTSD.

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2006).  An informal claim is "[a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2006). VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims - formal and informal - for benefits and is required 
to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA 
fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal 
claim must be accepted as the date of claim for purposes of 
determining an effective date.  Servello, 3 Vet. App. at 200.

Here, the veteran separated from service in March 1968, and 
no claim for entitlement to service connection for PTSD was 
received in the first year after service separation.  On 
January 6, 2003, the RO received the veteran's formal claim 
for entitlement to service connection for PTSD.  A January 
16, 2003, VA psychological consultation indicated the veteran 
met the criteria for a diagnosis of PTSD.  A February 12, 
2003, VA examination diagnosed PTSD.  In March 2003, the RO 
granted entitlement to service connection for PTSD, effective 
January 6, 2003.  Accordingly, the current effective date of 
January 6, 2003, the date of claim, is proper, unless an 
informal claim was received by the RO prior to that date.

The veteran contends that his October 1981 formal claim for 
non-service-connected pension due to a gunshot wound to the 
head should be construed as a claim of entitlement to service 
connection for PTSD.  

A claim for pension may be considered as a claim for 
compensation, but such consideration is not mandatory.  See 
38 C.F.R. § 3.151 (2006); see also Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997) (holding that VA is not automatically 
required to treat every compensation claim as also being a 
pension claim and vice versa); Willis v. Brown, 6 Vet. App. 
433, 435 (1994) (holding that that the "may" in a 
regulation clearly indicates discretion).  In addition, VA 
has an obligation to interpret claims liberally.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA's 
duty to assist includes a liberal reading of the veteran's 
submitted documents or testimony).  But VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998) (holding that before VA can 
adjudicate an original claim for benefits, the veteran must 
submit a written document identifying the benefit and 
expressing some intent to seek the benefit).  

September 1981 private medical records indicate the veteran 
was hospitalized due to a gunshot wound to the head.  A 
physician initially noted the wound was an apparent suicide, 
although the veteran has described it as an accident.  The 
veteran reported depression due to deaths in the family and 
his divorce.  The diagnosis was major depression.  An October 
1981 claim for pension was based on residuals of a gunshot 
wound to the head, including loss of the right eye, 
headaches, dizziness, weakness, incoordination and fatigue.  
In a November 1981 statement, the veteran asserted the 
gunshot wound was an accident.  A January 1982 VA examination 
found organic brain syndrome and no evidence of objective 
depression or anxiety.  A January 1983 VA examination 
diagnosed organic brain syndrome with brain trauma, but noted 
some objective evidence of depression.

The Board finds that no earlier informal claim for 
entitlement to service connection for PTSD was received prior 
to January 6, 2003.  Nothing in the evidence of record 
evinces an intent by the veteran to raise a claim for 
entitlement to service connection for PTSD.  This is 
especially so given that the evidence did not show that the 
veteran had PTSD.  Indeed, when his psychiatric status was 
evaluated, major depression was diagnosed, not PTSD.  
Accordingly, it may not be said that a claim of service 
connection for PTSD was implied by the record.  An effective 
date prior to January 6, 2003, is therefore not warranted.

The Board notes that by assigning an effective date of 
January 6, 2003, the date of claim, rather than the date that 
entitlement arose, January 16, 2003, the RO has assigned an 
effective date that benefited the veteran beyond the 
technical requirements of the law.  See Williams v. Gober, 10 
Vet. App. 447, 452 (1997).  

Eligibility for assistance in acquiring specially adapted 
housing

The veteran asserts that he is eligible for assistance in 
acquiring specially adapted housing because his service-
connected PTSD causes lightheadedness, dizziness, fainting 
spells, and requires the use of a walker.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability that meets any of the following 
criteria:  (A) disability that is due to loss or loss of use 
of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
(B) disability that is due to blindness in both eyes, having 
only light perception, plus loss or loss of use of one lower 
extremity; (C) disability that is due to loss or loss of use 
of one lower extremity together with residuals of organic 
disease or injury, or loss or loss of use of one upper 
extremity that so affect functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (D) disability that is 
due to loss or loss of use of both upper extremities such as 
to preclude use of the arms at or above the elbows.  
38 U.S.C.A. § 2101(a) (West 2002 & Supp 2007); 38 C.F.R. § 
3.809 (2006). 

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

November 2002 VA medical records noted the veteran had 
several recent falls.  The veteran denied gait, strength, or 
balance difficulty.  It was noted that he had had headaches 
since his gunshot wound to the head.  In an August 2005 VA 
record, the veteran reported several falls and stated that 
since his head injury he veered to the left when walking.  It 
was noted that the veteran did not experience dizziness, just 
headaches.  The falls occurred without warning.  It was also 
reported that the veteran experienced occasional weakness 
when walking and that he held onto railings and household 
items when he walked.  Examination showed the veteran did 
veer to the left when walking and ambulated independently by 
holding onto objects.  A neurologic assessment noted that the 
veteran had had headaches for the previous 10 years, and 
since his head injury, had veered to the left when walking.  
In a September 2005 letter, a VA physician noted a history of 
a head injury due to a gunshot wound.  The physician also 
noted PTSD, poor balance, and that the veteran walked with a 
walker.

Although a total rating is in effect for service-connected 
PTSD, there is no suggestion in the medical record that the 
PTSD has caused disability that meets the criteria of 
38 U.S.C.A. § 2101(a).  The veteran's problem with falling 
appears to have begun after the head injury in 1981.  
Although he has reported having problems with dizziness and 
lightheadedness, which he has attributed to the service-
connected disability, the medical record contradicts his 
assertion.  It has been specifically noted that he has not in 
fact had dizziness, but instead experiences only headaches, 
which have been specifically attributed to the head injury, 
not to PTSD.  The cause of his falls and problems with 
walking have not been ascribed to a specific diagnosed 
neurologic entity, but it is clear that these problems have 
been linked to the time of his gunshot wound of the head.  In 
other words, the record does not show that the veteran's PTSD 
and its manifestations cause disability that is due to loss 
or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or disability that is due to blindness in both 
eyes, having only light perception, plus loss or loss of use 
of one lower extremity; or disability that is due to loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury, or loss or loss of use of one 
upper extremity that so affect functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or disability that 
is due to loss or loss of use of both upper extremities such 
as to preclude use of the arms at or above the elbows.  
38 U.S.C.A. § 2101(a).  If the veteran meets any of these 
criteria, it is not because of his PTSD, which is his only 
service-connected disability.  Consequently, the 
preponderance of the evidence is against the claim for 
eligibility.


ORDER

An effective date prior to January 6, 2003, for the award of 
service connection for PTSD is denied.

The veteran is not eligible for assistance in acquiring 
specially adapted housing; the appeal of this issue is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


